Case 8:19-cV-00616-T.]S Document 1 Filed 02/26/19 Page 1 of 9

UNITED STATES DISTRICT COURT
FOR 'I`HE DISTRICT OF MARYLAND

TRUSTEES OF THE NATIONAL AUTOMATIC
SPRINKLER INDUSTRY WELFARE FUND,
TRUSTEES OF THE NATIONAL AUTOMATIC
SPRINKLER LOCAL 669 UA EDUCATION FUND,
TRUSTEES OF THE NATIONAL AUTOMATIC
SPRINKLER INDUSTRY PENSION FUNI), TRUSTEES
OF THE SPRINKLER INDUSTRY SUPPLEMENTAL
PENSION FUND AND TRUSTEES OF THE
INTERNATIONAL TRAINING FUNI)

8000 Corporate Drive

Landover, MD 20785,

Plaintiffs,

v. C.A. NO.
JB FIRE SYSTEMS INC.
217 Endeavor Lane
Fernley, NV 89408

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
§
Serve: Registered Agent Solutions, Inc., Registered Agent )
4625 West Nevso Drive, Suite 2 )
Las Vegas, NV 89103 )
)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

and

JASON L. VOLENTINE
217 Endeavor Lane
Fernley, NV 39408

Serve: Jason L. Volentine
217 Endeavor Lane
Fernley, NV 89408

and

ERIKA VOLENTINE
217 Endeavor Lane
Fernley, NV 89408

Serve: Erika Volentine
217 Endeavor Lane
Fernley, NV 89408

Case 8:19-cV-00616-T.]S Document 1 Filed 02/26/19 Page 2 of 9

and

BOBBY CARMACK
1061 ijfield Drive
Fernley, NV 89408

Serve: Bobby Carmack
1061 Rimfield Drive
Fernley, NV 39408

and

CATHERINE CARMACK
1061 Rimfield Drive
Fernley, NV 89408

Serve: Catherine Carmack
1061 Rimfield Drive
Fernley, NV 89408

\J\J\J\_/\_/W\J\_V`_’\_/WV\-¢\_¢\_/WV\_'\_“VWV

l)efendants.
COMPLAINT

(FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT,

TO COLLECT CONTRIBUTIONS DUE TO PLAINTIFF FUNDS

AND FOR BREACH OF SETTLEMENT AGREEMENT)
E*M

l. Plaintiffs Trustees of the National Autoniatic Sprinkler Industry Welfare Fund,
Trustees of the National Automatic Sprinl<ler Local 669 UA Education Fund, Ti'ustees of the
National Autornatic Sprinkler Industry Pension Fund, Trustees of the Sprinkler lndustry
Supplemental Pension Fund, Trustees of the International Training Fund (hereinafter "NASI
Funds") are employee benefit plans as that term is defined in Section 3(3) of the Employee
Retirement lncorne Seourity Act ("ERISA") of 1974, 29 U.S.C. § 1002(3). Plaintiff Funds are

established and maintained according to the provisions of the Restated Agreements and

Declarations of Trust establishing the NASI Funds (hereinafter “Trust Agreernents”) and the

2

Case 8:19-cV-00616-T.]S Document 1 Filed 02/26/19 Page 3 of 9

Collective Bargaining Agreement between Road Sprinkler Fitters Local Union No. 669 and the
Defendant JB Fire Systems lnc. (hereinafter “JB Fire”). The NASI Funds are administered at
8000 Corporate Drive, LandoverJ l\/Iaryland 20785.

2. Defendant JB Fire is a corporation existing under the laws of the State of Nevada
with offices located in Nevada. Defendant transacts business in the State of Nevada as a
contractor or subcontractor in the sprinkler industry and all times herein was an "ernployer in an
industry affecting commerce" as defined in Sections 501(1), (3), 2(2) of the Labor-Managernent
Relations Act, 29 U.S.C. Sections 142(1), (3) and 152(2); Section 3(5), (9), (ll), (12), (14) of
ERISA, 29 U.S.C. Sections 1002(5), (9), (11), (12), (14); and Section 3 of the Multi-Employer
` Pension Plan Arnendnients of 1980, 29 U.S.C. § lOOl(a).

3. Def`endant Jason L. Volentine is a Director of the Defendant JB Fire and is a
resident of the state of Nevada.

4. Defendant Eril<a Volentine is the Secretary of the Defendant JB Fire and is a
resident of the state ofNevada.

5. Def`endant Bobby Carrnack is the President of the Defendant JB Fire and is a
resident of the state of Nevada.

6. Defendant Cathy Carrnack is the Treasurer of the Dcfendant JB Fire and is a
resident of` the state of Nevada.

Jurisdiction

7. This Court has jurisdiction of this action under Sections 502 and 515 of the
Employee Retirernent lncorne Security Act, 29 U.S.C. §§ 1132 and 1145, and under Section 301
of the Labor-Managernent Relations Act, 29 U.S.C. § 185(3.). This is an action for breach of a

Collective Bargaining Agreernent between an employer and a labor organization representing

Case 8:19-cV-00616-T.]S Document 1 Filed 02/26/19 Page 4 of 9

employees in an industry affecting commerce and an action to collect contributions due to
employee benefit plans under the terms of the Collective Bargaining Agreement and an action for
breach of a Settlement Agreement and Promissory Note.
COUNT I

8. Defendant JB Fire is signatory to a Collective Bargaining Agreement with Road
Sprinl<ler Fitters Local Union No. 669 (hereinafter referred to as “the union”) requiring
contributions to the NASI Funds for each hour of Work by employees performing installation of
automatic sprinkler systems

9. Defendant JB Fire is bound to the Trust Agreements and to the Guidelines for
Participation in the NASI Funds (hereinaf`ter c‘Guidelines”).

10. Defendant JB Fire employed certain employees covered by the Collective
Bargaining Agreement during the period of January 2016 through the present

11. The Defendant JB Fire experienced substantial difficulty in making the required
benefit contributions owed to the NASI Funds. In response to these difficulties, the NASI Funds
and said Defendant entered into a Settlement Agreement and Promissory Note (hereinafter
"settlement documents") allowing for a systematic payment over time of all amounts owed to the
NASI Funds. These settlement documents required, inter alia, the payment of the principal
amount of $43,873.33 by said Def`endant to the NASI Funds in monthly installment payments
over a period of eighteen months. The settlement documents further provided that the Defendant
JB Fire remain current in all future contributions to the NASI Funds for the duration of the
settlement and file all monthly report forms and payments on time as required by the Funds' Trust
Agreements. Liquidated damages in the amount of $8,724.57 were waived contingent upon the

Defendant JB Fire making each and every one of the scheduled payments as they became due

Case 8:19-cV-00616-T.]S Document 1 Filed 02/26/19 Page 5 of 9

under this Agreement and contingent upon the Defendant remaining current in its monthly
contributions for the duration of the settlement

12. Defendants Jason L. Volentine, Eril<a Volentine, Bobby Carmack and Catherine
Carrnak (hereinafter collectively referred to as “the personal guarantors”) personally executed these
settlement documents pursuant to which they committed themselves to act as guarantors for all
amounts owed by the Defendant JB Fire to the NASI Funds inclusive of future monthly
contributions owed to the NASI Funds for the duration of the settlement

13. The Defendant JB Fire has defaulted on the terms of the settlement documents by
failing to pay contributions owed to the NASI Funds for the months of October 2018 through
January 2019. Pursuant to the terms of the settlement documents, Defendant JB Fire is in default
and the amount of $23,862.25 for contributions and reinstated liquidated damages currently owed
under the settlement documents is immediately due and payable to the NASI Funds.

14. Defendant JB Fire has failed to make contributions due to Plaintiff Funds on
behalf of its employees for the months of October 2018 through January 2019. In addition,
Defendant has failed to submit report forms for these months Pursuant to the terms of the
Collective Bargaining Agreement, Defendant is obligated to submit report forms and pay
contributions owed to Plaintiff Funds.

15. Pursuant to Article VI, Section 6 of the Restated Agreements and Declarations of
Trust establishing the NASI Funds, when an employer fails to file the properly completed report
forms, in order to determine the amounts due, the Funds are authorized to project the delinquency

amount using the following formula:

. . . The Trustees may project as the amount of the delinquency the greater
of (a) the average of the monthly payments or reports submitted by the
Employer for the last three (3) months for Which payments or reports were
submitted, or (b) the average of the monthly payments or reports submitted

5

Case 8:19-cV-00616-T.]S Document 1 Filed 02/26/19 Page 6 of 9

by the Employer for the last twelve (12) months for which payments or
reports were submitted . . .

16. Using report forms submitted for the last three (3) months for which reports were
submitted, the projected delinquency for the months of October 2018 through lanuary 2019 is

$56,567.50 calculated as follows:

Month Hours
J'uly 2018 646.0
August 2018 752.0
September 2018 472.0

Average Monthly Hours: 623.3

Rates in Effect LH_S B

Welfare $9.67 $l0.02
Education $0.42 $O.42
Pension $6.40 $6.60
SIS $5.96 $5.96
ITF 30. 10 $0.10

17. Defendant JB Fire’s contributions on behalf of its sprinkler fitter employees for the

months of October 2018 through December 2018 as set forth herein are late.

18. Pursuant to the Trust Agreements and the Guidelines for Participation in the NASI
FundsJ an employer who fails to pay the amounts required by the Collective Bargaining Agreement

on time shall be obligated to pay liquidated damages as follows:

(l) If payment is not received in the Funds Office by the 15th of the
month, 10% of the amount is assessed.

(2) An additional 5% is added if payment is not received in the
Funds Office by the last working day of the month in which
payment was due.

(3) An additional 5% is added if payment is not received by the
15th of the month following the month in which payment was
due.

Case 8:19-cV-00616-T.]S Document 1 Filed 02/26/19 Page 7 of 9

19. Pursuant to this provision, Defendant JB Fire is obligated to Plaintiff Funds in the
amount of $8,433.70 in liquidated damages assessed on late contributions as set forth herein and on
the attached Exhibit A, plus interest from the date of delinquency through the date of payment at the
rate provided in 29 U.S.C. Section 1132(g) and the Restated Agreements and Declarations of Trust
establishing the NASI Funds.

20. Pursuant to the terms of the settlement documents, the Defendant personal
guarantors are jointly and severally liable for all amounts owed by the Defendant JB Fire to the
NASI Funds'. Accordingly, the Defendant personal guarantors are liable to the NASI Funds for the
sum of $88,863.45, plus costs, interest and attorneys’ fees.

WHEREFORE, in Count I, Plaintiff Funds pray for judgment against the Defendants JB
Fire Systems lnc., Jason L. Volentine, Erika Volentine, Bobby Carmack and Catherine Cannack,
jointly and severally, as folloWS:

A. 1n the amount of $23,862.25 as currently owed under the terms of the settlement
documents

B. ln the amount of 856,567.50 for contributions due for work performed during the
months of October 2018 through January 2019, plus costsJ interest, and reasonable attorneys' fees
assessed pursuant to 29 U.S.C. § ll32(g), the Trust Agreements and the Guidelines for Participation
in the NASI Funds.

C. ln the amount of $8,433.70 for liquidated damages assessed on late contributions for
the months of October 2018 through December 2018, plus costs, interest, and reasonable attomeys'
fees assessed pursuant to 29 U.S.C. § 1132(g), the Trust Agreements and the Guidelines for

Participation in the NASI Funds.

D. For costs, interest, and reasonable attorneys' assessed pursuant to 29 U.S.C.

Case 8:19-cV-00616-T.]S Document 1 Filed 02/26/19 Page 8 of 9

§ 1132(g), the Trust Agreements and the Guidelines for Participation in the NASI Funds.
E. For all contributions and liquidated damages which become due subsequent to the
filing of this action through the date of judgment, plus costs, interest, and reasonable attomeys' fees,

pursuant to 29 U.S.C. § 1132(g) and the Restated Agreements and Declarations of Trust establishing

the NASI Funds.
F. For such further relief as the Court may deem appropriate
Respectfully submitted,

O'DONOGHUE & O'DONOGHUE LLP
5301 Wisconsin Avenue, N.W.

Suite 800

Washington, D.C. 20015

(202) 362-0041 _ telephone

(202) 362-2640 - facsimile
cgilligan@odonoghuelaw.com

By: /s/
Charles W. Gilligan
Maryland Bar No. 05682
Attorneys for Plaintiffs

313124¢[

Case 8:19-cV-00616-T.]S Document 1 Filed 02/26/19 Page 9 of 9

CERTIFICATE OF SERVICE

This is to certify that a copy of the foregoing Complaint has been served by certified mail,
as required by 502(h) of the Employee Retirement lncome Security Act of 1974, 29 U.S.C. §
1132(11) this 26th day er February, 2019 on the following

The Office of Division Counsel

Associate Chief Counsel (TE/GE) CC: TEGE
Room 43 00

1 1 l l Constitution Avenue

Washington, DC 20224

Attention: Employee Plans

Secretary of Labor

200 Constitution Avenue, N.W.

Washington, DC 20210

ATTENTION: Assistant Solicitor for
Plan Benefits Security

/s/
Charles W. Gilligan

313124_1

